Citation Nr: 0932934	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 13, 2002 
for the grant of service connection for traumatic arthritis 
of the right knee, status post replacement, claimed as 
whether there is clear and unmistakable error (CUE) in a 
November 2003 rating decision that granted service connection 
for a right knee disability, assigning an effective date of 
June 13, 2002, and found that there was no CUE in a previous 
rating decision in September 1946 that denied service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to an earlier effective 
date for the grant of service connection for traumatic 
arthritis of the right knee, status post replacement.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in July 2009 at a Board video conference hearing.

The Board finds that the issue of CUE in a previous RO 
decision in November 2003 has been raised.  Thus, the issue 
has been recharacterized as listed on the first page to 
comport with the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
traumatic arthritis of the right knee.  He claims CUE in a 
November 2003 decision that granted service connection for 
the right knee disability, assigning an effective date of 
June 13, 2002, and found that there was no CUE in a September 
1946 rating decision.  

Historically, an unappealed September 1946 rating decision 
denied service connection for a right knee disability.  The 
RO noted in September 1946 that it was denying the claim 
because there were no residuals of right knee injury found at 
discharge.  This decision was confirmed in rating decisions 
dated in March 1949 and September 1978.  The Veteran filed a 
claim to reopen service connection for the right knee 
disability in June 2002.

The RO confirmed the denial in March 2003 but the Veteran 
appealed this action contending that there was CUE in the 
1946 decision that denied service connection for the right 
knee.  In a November 2003 rating decision, the RO granted 
service connection for traumatic arthritis of the right knee, 
status post replacement, assigning an effective date of June 
13, 2002, and found that there was no CUE in the 1946 
decision that denied service connection for the right knee 
disability.  The RO in determining that there was no CUE in 
the September 1946 decision noted that the Veteran was seen 
in February 1945 with a history of new right knee twisting 
injury after falling on a stone.  It was reported that four 
years earlier (which would have been before service) that he 
had injured his knee and that there had been pain and 
swelling since.  The Veteran had to wear a bandage and had 
marked laxity of the anterior cruciate ligament and mild 
laxity of the external collateral ligament with tenderness 
over the joint line in February 1945.  At separation from 
service, there was no residual of the pre-existing torn 
cartilage.  The RO found that there was no clear error in the 
September 1946 decision and that it was final based on the 
evidence reviewed.  The RO thus assigned an effective date of 
June 13, 2002 for the grant of service connection for the 
right knee disability.

In his November 2004 statement, outside of the one-year 
appeals period, the Veteran requested an earlier effective 
date for the grant of service connection for the right knee 
disability.  He later testified in the July 2009 Board 
hearing as to why there was CUE in the November 2003 RO 
decision.  He testified that the RO did not consider the fact 
that his pes planus was shown to have caused his right knee 
condition and was the basis of the grant of service 
connection for the right knee disability, and that the pes 
planus disability was granted service connection with an 
effective date of December 3, 1945 in the November 2003 
rating decision.  The Veteran essentially contends that if 
pes planus was service-connected as far back as December 
1945, then his right knee disability should have been granted 
with the same effective date, since the pes planus was found 
to be the cause of the right knee disability.  The service 
treatment records show the Veteran suffered from pes planus 
in service, which became as severe as third degree pes 
planus.

The Veteran further asserted that the RO should have found 
CUE because the Veteran received the Purple Heart and the 
Combat Infantryman Badge for his service, including an injury 
to his right leg in service.  Specifically, the Veteran 
testified that he received the Purple Heart for the wound to 
his right leg in 1944 and that the wound was actually right 
behind the right knee.  

This matter is remanded for the RO to consider whether there 
is CUE in the November 2003 decision that found that there 
was no CUE in a previous September 1946 rating decision and 
granted service connection for the right knee with an 
effective date of June 13, 2002.  The RO should specifically 
address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Determine whether the November 2003 
decision was reasonably supported by the 
evidence then of record or the existent 
legal authority, and whether it contained 
undebatable error that would have 
manifestly changed the outcome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



